FILED
                                                                                        DALLAS COUNTY
                                                      Bridgette Vation               4/13/2015 2:43:12 PM
                                        05-15-00469-CV                                      FELICIA PITRE
                                                                                          DISTRICT CLERK




                                    CAUSE NO. DC-14-13815

CASEY SUTTERFIELD,                          §         IN THE DISTRICTRECEIVED
                                                                      COURT OIN
                                                                              F
                                            §                      5th COURT OF APPEALS
                         PLAINTIFF,         §                          DALLAS, TEXAS
                                            §                      4/14/2015 2:22:41 PM
VS.                                         §                            LISA MATZ
                                                                           Clerk
                                            §         DALLAS COUNTY, TEXAS
TERVITA, LLC, AMERICAN ZURICH               §
INS. CO., DOLORES ROJAS, AND                §
JOMARA TIBURCIO,                            §
                                            §
                         DEFENDANTS.        §         116TH JUDICIAL DISTRICT



                                DEFENDANT TERVITA, LLC’S
                                   NOTICE OF APPEAL


      Pursuant to Tex. Civ. Prac. & Rem. Code Ann. § 27.008(b), Defendant

Tervita, LLC (“Tervita”) files this Notice of Appeal and respectfully would show

the Court as follows:

                                                I.

      This case is pending in the 116th Judicial District Court of Dallas County,

Texas as Cause No. DC-14-13815, and is styled Casey Sutterfield v. Tervita,

LLC, American Zurich Ins. Co., Dolores Rojas, and Jomara Tiburcio.

                                                II.

      This appeal involves Chapter 27 of the TEXAS CIVIL PRACTICE        AND   REMEDIES

CODE, known as the CITIZENS PARTICIPATION ACT (the “ACT”). On February 9,

2015, Tervita filed its Motion to Dismiss pursuant to this ACT. On March 23,

2015, the Court entered an Order denying Tervita’s Motion to Dismiss. A true

and correct copy of the Order is attached as Exhibit 1. This appeal is taken in

accordance with Tex. Civ. Prac. & Rem. Code Ann. § 27.008.




Defendant Tervita, LLC’s Notice of Appeal                                             1
                                             III.

     Tervita desires to appeal.

                                             IV.

     The appeal is taken to the Fifth District Court of Appeals in Dallas, Texas.

                                             V.

     Tervita is the party filing this notice.

                                             VI.

     Pursuant to Tex. Civ. Prac. & Rem. Code Ann. § 27.008(b), an appellate

court should expedite the appeal in this matter.

     WHEREFORE, PREMISES CONSIDERED, Tervita files this Notice of Appeal,

thus perfecting an appeal of the trial court’s Order.

                                            Respectfully Submitted,


                                            /s/ Jason T. Weber
                                            JOHN L. ROSS 1
                                            Texas State Bar No. 17303020
                                            JASON T. WEBER
                                            Texas State Bar No. 24075251
                                            THOMPSON, COE, COUSINS & IRONS, L.L.P.
                                            700 North Pearl Street, Suite 2500
                                            Dallas, Texas 75201
                                            Telephone: (214) 871-8206 (Ross)
                                            Telephone: (214) 871-8251 (Weber)
                                            Facsimile: (214) 871-8209
                                            E-mail: jross@thompsoncoe.com
                                            E-mail: jweber@thompsoncoe.com

                                            ATTORNEYS FOR DEFENDANT
                                            TERVITA, LLC




     Board Certified in Labor & Employment Law and Civil Trial Law by the
     1

Texas Board of Legal Specialization.


Defendant Tervita, LLC’s Notice of Appeal                                            2
                                  CERTIFICATE OF SERVICE

     I certify one true and correct copy of the foregoing instrument was served

on Plaintiff’s lead counsel of record via e-mail and the Clerk of the Fifth Court

of Appeals via hand delivery this 13th day of April, 2015.

     Marc C. Mayfield
     Frank D. Weedon
     MAYFIELD WEEDON, LLP
     208 North Green Street, Suite 200
     Longview, Texas 75606

     Laura Grabouski
     Brittan L. Buchanan
     BUCHANAN, DIMASI DANCY & GRABOUSKI LLP
     9600 Great Hills Trail, Suite 300 West
     Austin, Texas 78759

                                            /s/ Jason T. Weber
                                            JOHN L. ROSS
                                            JASON T. WEBER




Defendant Tervita, LLC’s Notice of Appeal                                      3
Exhibit 1
                                                                                             000752

                              Cause No. DC- 14- 13815
Casey Sutterfield                        §         In tbe 116tb Judicial District Court
                                         §
v.                                       §
                                         §         of
Tervita, LLC,                            §
American Zurich los. Co.,                §
Dolores Rojas, and Jomara Tiburcio       §         Dallas County, Texas

       Order on Tervita L.L.C.'s Motion to Dismiss, for Costs/Fees and for Sanctions


       CAME ON to be heard Defendant Tervita L.L.C. 's Motion to Dismiss, for Costs/Fees and
for Sanctions. The Court, having considered the pleadings, evidence, and argument ofcounsel, finds
that Defendants' Motion should be in all things denied. It is, therefore,
       ORDERED that Defendant Tervita L.L.C. 's Motion to Dismiss, for Costs/Fees and for

Sanctions is in all things denied.

                            rtk                   "A
       Signed this the   2 3_        day of__,ill-4-=(k:..:....f....;;;6;._h
                                                                          _ _ __,, 2015.